RELIANCE BANCSHARES, INC. St. Louis, February 26, 2008.Reliance Bancshares, Inc. (RLBS), the parent company of Reliance Bank and Reliance Bank, FSB, announced today that net income for the year was $2.1 million, a 30% decrease over 2006 results.Diluted earnings per share for 2007 were $.10, down $.05 versus the prior year. Results Net interest income for the year ended December 31, 2007, increased $4.5 million, or 20% versus 2006.This growth in net interest income resulted from the growth in interest income on an increasing level of interest-earning assets during this time period, with an increasingly proportionate share of such interest-earning assets being comprised of loans, which are the Company’s highest interest-earning assets. Total assets for the year ended December 31, 2007, were $1.1 billion an increase of $235.4 million or 26% from the prior year end.Total loan growth was robust, increasing $244.3 million, or 37% for the full year period.Commercial real estate loans grew by $120.2 million while residential construction grew by $75.8 million, and residential real estate loans grew by $41.4 million, for the full year period. For the year, total deposits grew by $156 million, or 23%.Non-interest bearing deposits grew by $6.1 million for the year and represent 6% of total deposits, while interest bearing deposits grew by $149.9 million for the year and represent 94% of total deposits. Non performing loans rose to $19.7 million or 2% of loans.The increase in nonperforming loans for the year was primarily the result of the soft residential housing markets in St. Louis and Southwest Florida. The provision for loan losses was $3.2 million for the year ended December 31, 2007 compared to $2.2 million for the prior year.During the year, the Company recorded net charge-offs of $603 thousand compared to net charge-offs of $312 thousand for the previous year ended December 31, 2006. During the year Reliance Bank completed and moved into two permanent branch locations in the St. Louis market and during the fourth quarter entered two new markets by opening loan production offices in Houston, TX and Phoenix, AZ.Additionally, Reliance Bank, FSB completed and moved into its new headquarters facility and opened three temporary branches during the year. Please refer to the Consolidated Financial Summary attached for more details. Readers should note that in addition to the historical information contained herein, this press release contains forward-looking statements, which are inherently subject to risks and uncertainties that could cause actual results to differ materially from those contemplated from such statements.Factors that could cause or contribute to such differences include, but are not limited to, burdens imposed by federal and state regulations of banks, credit risk, exposure to local and national economic conditions, risks associated with rapid increase and decrease in prevailing interest rates, effects of mergers and acquisitions, effects of critical accounting policies and judgments, legal and regulatory developments and competition from banks and other financial institutions, as well as other risk factors described in Reliance Bancshares’ 2007 Form 10.Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update them in light of new information or future events. RELIANCE BANCSHARES, INC. CONSOLIDATED FINANCIAL SUMMARY (unaudited) (In thousands, except per share data) For the Year Ended For the Year Ended For the Year Ended BALANCE SHEETS Dec 31, 2007 Dec 31, 2006 Dec 31, 2005 ASSETS Cash and due from banks $13,171 $7,976 $4,672 Federal funds sold 30 - 11,110 Interest-bearing deposits 90 498 188 Debt and equity investments 163,645 191,866 189,779 Loans 911,738 667,419 472,615 Less ALLL 9,685 7,101 5,213 Net loans 902,053 660,318 467,402 Premises and equipment, net 42,932 30,960 21,975 Goodwill 1,149 1,149 1,149 Core deposit intangible 170 186 202 Other assets 12,912 7,846 5,985 Total assets $1,136,152 $900,799 $702,462 LIABILITIES & EQUITY Non-interest bearingdeposits $53,441 $47,341 $40,990 Interest bearing deposits 781,135 631,256 535,435 Total deposits 834,576 678,597 576,425 Short-term borrowings 88,325 70,463 16,847 FHLB Advances 68,000 24,300 14,300 Other liabilities 5,360 3,942 2,674 Total liabilities 996,261 777,302 610,246 Stockholders’ equity 139,891 123,497 92,216 Total liabilities & equity $1,136,152 $900,799 $702,462 INCOME STATEMENTS Total interest income $63,864 $48,024 $31,293 Total interest expense 37,609 26,227 15,235 Net interest income 26,255 21,797 16,058 Provision for loan losses 3,187 2,200 2,333 Net after provision 23,068 19,597 13,725 NONINTEREST INCOME Service charges on deposits 509 379 278 Gain (loss) sale of securities 157 14 (103) Other income 1,133 854 336 Total noninterest income 1,799 1,247 511 NONINTEREST EXPENSE Salaries and benefits 13,073 10,080 6,736 Occupancy and equipment 3,388 2,461 1,409 Data processing 1,499 1,074 757 Advertising 570 607 359 Postage, printing and supplies 494 501 268 Professional fees 560 267 236 Other 2,706 1,615 1,685 Total noninterest expense 22,290 16,605 11,450 Income before taxes 2,577 4,239 2,786 Income taxes 462 1,223 863 Net income $2,115 $3,016 $1,923 ASSET QUALITY Net charge-offs $603 $312 $232 Nonperforming loans $19,685 $5,148 $3,074 Nonperforming loans to total loans 2.16% 0.77% 0.65% Allowance for loan loss to total loans 1.06% 1.06% 1.10%
